Plaintiff appeals from a judgment which dismissed his complaint for an annulment of Ms marriage to defendant and wMch granted the latter a separation, with provisions for support and recovery of an unpaid installment of temporary alimony. Judgment unanimously affirmed, without costs. The credibility of plaintiff and Ms witness was for the Trial Justice who was not, on this record, obliged to find that the first wife of plaintiff was not a resident of Illinois for the statutory period required by the laws of that State. In the absence of such a finding the decree was entitled to full credit in this State. (Williams v. North Carolina, 317 U. S. 287; 325 U. S. 226.) Therefore, the marriage of the parties here was valid and the annulment was properly denied. In view of the absence of a reply to the counterclaim, the fact that plaintiff in his complaint alleged that he had ceased to live and cohabit with the defendant, and the fact that his version of the incidents prior to the institution of the action has been rejected, the defendant was entitled to judgment on her counterclaim. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ.